DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 10/01/2021 is acknowledged.
Claims 13-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/01/2021.

Information Disclosure Statement
The Information Disclosure Statements filed 03/25/2021, 06/22/2021, and 10/04/2021 have been considered by the Examiner.

Specification
The disclosure is objected to because of the following informalities: 
Page 4, line 25: “there is a shown a first embodiment” should be changed to “there is shown a first embodiment”.  
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:  
Line 4: “in the range 500nm to 900nm” should be changed to “in the range of 500nm to 900nm”.  
Line 5: “in the range 10μJ to 10mJ” should be changed to “in the range of 10μJ to 10mJ”.
Line 7: “spatially distributed” should be changed to “spatially-distributed”.
Claim 4 objected to because of the following informalities:
Line 2: “of from 1μm to 50 µm” should be changed to “of 1μm to 50 µm”.
Claim 5 objected to because of the following informalities:
Line 2: “range from 2μm to 200μm” should be changed to “range of 2μm to 200μm”.
Claim 6 objected to because of the following informalities:
Line 5: “spatially distributed” should be changed to “spatially-distributed”.
Claim 8 objected to because of the following informalities:
Line 8: “diameter of from 1μm to 50 µm” should be changed to “diameter of 1μm to 50 µm”.
Claim 11 objected to because of the following informalities:
Lines 2-4: “comprises a mask that blocks parts of the output beam profile only allowing transmission of small areas of the laser beam and a focusing lens” should be changed to “comprises a mask that blocks parts of the output beam profile, only allowing transmission of small areas of the laser beam, and a Please add commas.  This is just a suggestion on how to make this limitation clearer from a readability perspective.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 2-3, 6-9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recites the limitation "a spot diameter to space ratio", whereas a spot diameter to space ratio was already introduced in a claim that claims 2 and 3 depend from (claim 1, lines 9-10).  It is unclear whether applicant intended to claim the same or a different spot diameter to space ratio.  Consider changing to “the spot diameter to space ratio”.

The term "substantially uniform beam profile" in claim 6 (lines 3-4) is a relative term which renders the claim indefinite.  The term "substantially uniform beam profile" is not defined by the claim, the specification does not provide a standard for ascertaining It is unclear what the boundaries are for a “substantially uniform beam profile” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.

The term "around 400μm" in claim 7 (line 2) is a relative term which renders the claim indefinite.  The term "around 400μm" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for a “around 400μm” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
	
The term "small areas of the laser beam" in claim 11 (line 3) is a relative term which renders the claim indefinite.  The term "small areas of the laser beam" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for “small areas of the laser beam” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
*Note: Claims 8-9 are rejected due to their dependency on rejected claim 6.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Scheller, et al. (U.S PGPub No. 2008/0051770).
Regarding claim 1, Scheller teaches (Figure 1 and 2) a multi-spot ophthalmic laser device (abstract, paragraph [0040]) comprising: (Figure 1, elements 18 – primary optical fiber, 26 – light source connector, e.g., connected to a socket of a commercially available laser light source (laser module), and 34 – additional optic fibers) a laser module producing a laser pulse or sequence of laser pulses (paragraphs [0039]-[0040]) each having: 5a wavelength in the range 500nm to 900nm (paragraph [0009] – “A solid state laser operating at 532 nm is the most common laser light source currently used”);  and (Figures 1-3a, element 42) an optical beam profiling module that modifies an output beam profile of each pulse of the laser module to deliver multiple spatially distributed laser spots of defined size and energy (paragraphs [0012], [0034], [0042] – a spacer insert receives the distal ends of the additional optic fibers and holds the distal ends apart from each other in a spaced relationship that determines the pattern of the multiple laser light beams).  
Scheller does not specifically teach the limitations of instant claim 1, that is wherein the laser pulses are each having a pulse duration in the range of 10ps to 20μs and a pulse energy in the range 10μJ to 10mJ per pulse, and wherein the spatial distribution of the laser spots is defined by a spot diameter to space ratio in the range 1:2 to 1:20.
Scheller teaches that it is common to apply well over 500 laser light treatment spots on the retina during a retinal surgery procedure (paragraph [0009]).  Scheller teaches that a treatment pulse of approximately 0.25 watts for approximately 0.25 distal end surfaces of the plurality of additional optic fibers) that in the preferred embodiment the individual beams from the distal end structures will not merge into a single spot (e.g., they will be separated by space in between) (paragraph [0044]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Scheller to arrive at the claimed limitations of instant claim 1.  Although, Scheller teaches a potential pulse duration of 0.25 seconds (paragraph [0009]) and not 10ps to 20μs, as claimed, one of ordinary skill in the art would have been capable of arriving at the claimed duration.  Scheller teaches that the time duration of 0.25 seconds is a disadvantage and needs to be lowered (see paragraph [0010]).  One of ordinary skill in the art would recognize that the units of joules is equivalent to Watts*second (W*s).  When Scheller teaches a treatment pulse of approximately 0.25 watts for approximately 0.25 seconds (see paragraph [0009]), this is equivalent to a pulse energy of 0.0625 Joules (62.5 mJ).  As was previously stated, Scheller recognized this typical time duration as a disadvantage at the outset.  One of ordinary skill in the art would recognize that a decrease in time duration would lead to a smaller pulse energy and see paragraph [0044]) and thus one of ordinary skill in the art would have found the claimed spot diameter to space ratio possible given Scheller’s teachings.  Although Scheller does not specifically teach the exact claimed ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date to have adjusted the pulse duration, pulse energy, and spatial distribution ratio to perform the most beneficial ophthalmic laser treatment, as doing so would be a matter of adjusting or optimizing parameters of the laser device through routine experimentation, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.05).
Therefore, claim 1 is unpatentable over Scheller, et al.

Regarding claims 2 and 3, Scheller renders obvious the multi-spot ophthalmic laser device of claim 1, as indicated hereinabove.  Scheller does not specifically teach the limitation of instant claim 2, that is wherein the spatial distribution of the laser spots is defined by a spot diameter to space ratio of from 1:4 to 1:8.  Scheller does not specifically teach the limitation of instant claim 3, that is wherein the spatial distribution of the laser spots is defined by a spot diameter to space ratio of 1:4.
Scheller teaches (Figures 3a-3b, element 38 – distal end surfaces of the plurality of additional optic fibers) that in the preferred embodiment the individual beams from the e.g., they will be separated by space in between) (paragraph [0044]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Scheller to arrive at the claimed limitations of instant claims 2 and 3.  Although Scheller does not specifically teach the exact claimed ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date to have adjusted the spatial distribution ratio to perform the most beneficial ophthalmic laser treatment, as doing so would be a matter of adjusting or optimizing parameters of the laser device through routine experimentation, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.05).
Therefore, claims 2 and 3 are unpatentable over Scheller, et al.

Regarding claim 4, Scheller renders obvious the multi-spot ophthalmic laser device of claim 1, as stated above.  Scheller does not specifically teach the limitation of instant claim 4, that is wherein each laser spot has a diameter of from 1 μm to 50μm.
Scheller teaches that it is common to apply well over 500 laser light treatment spots on the retina during a retinal surgery procedure (paragraph [0009]).  Scheller even further teaches (Figures 3a-3b, element 38 – distal end surfaces of the plurality of additional optic fibers) that in the preferred embodiment the individual beams from the distal end structures will not merge into a single spot (e.g., they will be separated by space in between) (paragraph [0044]).  

Therefore, claim 4 is unpatentable over Scheller, et al.

Regarding claim 5, Scheller teaches the multi-spot ophthalmic laser device of claim 1, as indicated hereinabove.  Scheller does not specifically teach the limitation of instant claim 5, that is wherein the spacing 20between laser spots is in the range from 2μm to 200μm.
Scheller teaches that it is common to apply well over 500 laser light treatment spots on the retina during a retinal surgery procedure (paragraph [0009]).  Scheller even distal end surfaces of the plurality of additional optic fibers) that in the preferred embodiment the individual beams from the distal end structures will not merge into a single spot (e.g., they will be separated by space in between) (paragraph [0044]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Scheller to arrive at the claimed limitations of instant claim 5.  Scheller teaches that individual beams from the distal end structures will not merge into a single spot, and so one of ordinary skill in the art would understand that the spots would be separated by space in between.  Although Scheller does not specifically teach the exact claimed ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date to have adjusted the spacing between laser spots to perform the most beneficial ophthalmic laser treatment, as doing so would be a matter of adjusting or optimizing parameters of the laser device through routine experimentation, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.05).
Therefore, claim 5 is unpatentable over Scheller, et al.

Regarding claim 6, Scheller renders obvious the multi-spot ophthalmic laser device of claim 1, as indicated above.  Scheller also teaches the limitations of instant claim 6, that is wherein (Figures 1 and 2, elements 18 – primary optic fiber, 22, and 34 – additional optic fibers) the optical beam profiling module comprises a multimode optical fibre that modifies the output beam profile of the laser module to produce a substantially distal end of the tip) an optical fibre bundle coupled to the output of the multimode optical 25fibre to deliver the multiple spatially distributed laser spots of defined size and energy (paragraphs [0042] and [0044] – The additional optic fibers are spaced from each other so that in the preferred embodiment the individual beams projected from the distal end surfaces will not merge into a single spot).
Therefore, claim 6 is unpatentable over Scheller, et al.

Regarding claims 7-9, Scheller renders obvious the multi-spot ophthalmic laser device of claim 6, as indicated hereinabove.  Scheller does not specifically teach the limitations of instant claim 7, that is wherein the multimode optical fibre has a core diameter of around 400μm.  Scheller does not specifically teach the limitations of instant claim 8, that is wherein the optical fibre 30bundle comprises optical fibres with a core diameter of from 1μm to 50μm.  Scheller does not specifically teach the limitations of instant claim 8, that is wherein the optical fibre bundle comprises optical fibres with a core diameter of 10μm.
Scheller teaches that an endophotocoagulation probe with a 200 or 300 micron optical fiber is the normal delivery instrument for the laser light beam (paragraph [0009]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Scheller to arrive at the claimed limitations of instant claims 7-9.  Scheller teaches an optical fiber of 200 or 300 microns, and so one of ordinary skill in the art would have found it 
Therefore, claims 7-9 are unpatentable over Scheller, et al.

Regarding claim 10, Scheller renders obvious the multi-spot ophthalmic laser device of claim 1, as indicated hereinabove.  Scheller also teaches wherein the optical beam profiling module comprises a diffractive optical element (paragraph [0019] – Each of the embodiments of the ophthalmic surgery instrument described is capable of splitting a single laser light beam received from a single laser light source into a multiple of laser light beams, e.g., evidence of a diffractive optical element) and (Figure 10, element 82) a focussing 5lens (paragraph [0056] – The lens surfaces are arranged in a pattern where each lens gathers the laser light striking the lens surface in the interior of the micro lens and focuses the laser light into a separate treatment beam).
Therefore, claim 10 is unpatentable over Scheller, et al.

Regarding claim 12, Scheller renders obvious the multi-spot ophthalmic laser device of claim 1, as indicated hereinabove.  Scheller also teaches the limitation of The lens surfaces are arranged in a pattern where each lens gathers the laser light striking the lens surface in the interior of the micro lens and focuses the laser light into a separate treatment beam).  
Therefore, claim 12 is unpatentable over Scheller, et al.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Scheller, et al. (U.S PGPub No. 2008/0051770) in view of Luttrull, et al. (U.S PGPub No. 2016/0346126).

Regarding claim 11, Scheller renders obvious the multi-spot ophthalmic laser device of claim 1, as indicated hereinabove.  Scheller also teaches wherein the optical beam profiling module comprises (Figure 10, element 82) a focussing lens (paragraph [0056] – The lens surfaces are arranged in a pattern where each lens gathers the laser light striking the lens surface in the interior of the micro lens and focuses the laser light into a separate treatment beam).  Scheller does not specifically teach the limitation of instant claim 11, that is wherein the optical beam profiling module comprises a mask that blocks parts of the output beam profile only allowing transmission of small areas of the laser beam.
Lutrull teaches a micropulsed laser light beam system that provides neuroprotective therapy for glaucoma (abstract).  Lutrull teaches that the micropulsed laser light beam has parameters and characteristics including pulse length, power, and mask) that in one embodiment the laser light beam is passed through a collimator lens and then through a mask (paragraph [0090]).  Lutrull teaches that a mask may optically shape the light beam from the laser console into a geometric object or pattern (paragraph [0022]).  Lutrull also teaches that the mask can comprise a diffraction grating (paragraph [0090]).  Lutrull explains that (Figure 7, elements 46 and 48) the mask/diffraction grating produces a geometric object, or more typically a geometric pattern of simultaneously produced multiple laser spots or other geometric objects (paragraph [0090]).  Lutrull teaches that this method of generating laser spots allows for the creation of a very large number of laser spots simultaneously over a very wide treatment field, such as consisting of the entire retina (paragraph [0090]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Scheller with the teachings of Lutrull.  Lutrull teaches a system that delivers a large number of laser spots to retina as therapy for glaucoma.  Scheller similarly teaches a multiple target ophthalmic surgery device.  Also similarly to Lutrull, Scheller teaches the feature of lens surfaces in the interior of the micro lens that focuses the laser light into a separate treatment beam (please see paragraph [0056] of Scheller).  Scheller also teaches that the separate laser light beams directed from each lens surface at the please see paragraph [0056] of Scheller).  One of ordinary skill in the art would realize the desire of forming a desired treatment pattern is a common goal between Lutrull and Scheller.  Lutrull uses a mask to achieve this feature and so one of ordinary skill in the art would find it obvious that a mask could be implemented in the invention of Scheller.  One of ordinary skill in the art would have wanted to implement the mask of Lutrull into Scheller’s device because the mask could further aid in producing patterns that are unique and specialized in treating particular conditions, as it does for glaucoma in Lutrull’s system.  Therefore, claim 11 is unpatentable over Scheller, et al. and Lutrull, et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Diao, et al. (U.S PGPub No. 2018/0243137) teaches a multi-fiber multi-spot laser probe with articulating beam separation.  Palanker, et al. (U.S PGPub No. 2016/0354242) teaches an apparatus for patterned plasma-mediated laser ophthalmic surgery.  Previn, et al. (U.S PGPub No. 2010/0152716) teaches a laser treatment device for use in retinal regeneration.  Reis (U.S Patent No. 4,884,884) teaches an apparatus for treatment of the eye with the use of a laser.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792